DETAILED ACTION
This action is in response to communications filed on December 15th, 2021.
Claims 1-3, 5-10, 12-17, 19-23 are hereby allowed.  Claims 1, 8, and 15 are currently amended.  Claims 4, 11, and 18 are currently amended.  Claims 21-23 are newly presented.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The applicant’s arguments on pages 8-11 of their response filed on December 15th, 2021 are persuasive in arguing that the prior art of record (the combination of Evans and McKenzie) does not teach independent claim 1, 8, and 15, as amended.  Specifically, the prior art of record does not teach: communicating data in a standardized data format with a server via a LAN, and communicating in an Energistics Transfer Protocol format with a client via WAN without the client device polling the server.
Upon further search and consideration in the technology area of communicating data regarding a wellbore environment with a databases server and a streaming server, no prior art was identified as teaching: communicating data in a standardized data format with a server via a LAN, and communicating in an Energistics Transfer Protocol format with a client via WAN without the client device polling the serve.
The aforementioned claim limitations in combination with all the other limitations of their respective independent claims, are therefor considered allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Edwards	Pat. Pub.	2009/0132458
Bermudez	Patent no.	10,590,761
Rajasekaran	Pat. Pub.	2019/0347590
Dykstra		Pat. Pub.	2017/0342808
Bergbauer	Pat. Pub.	2015/0089021
Rojas		Pat. Pub.	2014/0083688
Contreras	Pat. Pub.	2019/0170898
Flanagan	Pat. Pub.	2017/0352169
Abbassian	Pat. Pub.	2016/0053605
Abraham	Pat. Pub.	2013/0254416
Lehnherr	Pat. Pub.	2013/0083031
Fagnou		Pat. Pub.	2012/0274664
Short		Pat. Pub.	2018/0298746
Selman		Patent no.	9,074,468

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE J RUBIN whose telephone number is (571)270-3802.  The examiner can normally be reached on Monday - Friday, 9am - 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
2/12/22
/BLAKE J RUBIN/Primary Examiner, Art Unit 2457